                                                                        .j'ij r 5j
                                                               1is       f     i
                   IN THE UNITED STATES DISTRICT         COURT
                                                                  SAVAKHAnDiV.
                                                                                PH12iW
                 FOR THE SOUTHERN DISTRICT OF GEORGIA


                               SAVANNAH DIVISION



THE UNITED STATES OF AMERICA,

                Plaintiff,

                   V.                                4:19CR49


DEMETRIUS LAMAR JACKSON,

                Defendant.




                                    ORDER




     Counsel in the above-captioned case have advised the Court

that all pretrial motions have been complied with and/or that all
matters   raised    in   the    parties'   motions     have   been     resolved      by

agreement.     Therefore,       a   hearing     in    this      case    is     deemed
unnecessary.    All motions are dismissed.



     SO ORDERED, this      2tL      day of July, 2019.



                                     CHRISTOPHER L.'RAY
                                     UNITED STATES MAGISTRATE JUDGE
                                     SOUTHERN   DISTRICT OF GEORGIA
